ACCEPTED
                                                                                         03-15-00522-CV
                                                                                                 8129133
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    12/8/2015 9:19:12 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                      No. 03-15-00522-CV
                    _____________________________________        FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS

             In the Third Court of Appeals                12/8/2015 9:19:12 AM
                                                            JEFFREY D. KYLE
                    _____________________________________         Clerk

                 MICHAEL W. SCHUETZ AND JAMIE K. SCHUETZ,
                                                                         Appellants,

                                         V.

 SOURCE ONE MORTGAGE SERVICES CORPORATION; MORTGAGE ELECTRONIC
  REGISTRATION SYSTEMS, INC.; CITIMORTGAGE, INC.; AND BARRETT DAFFIN
 FRAPPIER TURNER & ENGLE, ROBERT FERGUSON, AND BARBARA FERGUSON,
                                                              Appellees.
                    _____________________________________
                    On Appeal from Cause No. C2013-1445C
                247th Judicial District Court, Comal County, Texas
                        Hon. Dib Waldrip, Judge Presiding



                 UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF OF APPELLEES



TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 38.6(d), Appellees

CitiMortgage, Inc., individually and as successor by merger to Source One

Mortgage Services Corporation, and Mortgage Electronic Registration Systems,

Inc. respectfully move the Court to extend the time for filing their Appellees’ Brief

by 30 days to February 3, 2016. The grounds for the motion are as follows:
      1.     Background:     The Clerk’s Record in this appeal was filed on

September 4, 2015. Appellants’ brief was filed on December 2, 2015 after two

unopposed extensions. Appellees’ brief is currently due on January 4, 2016.

      2.     Appellees respectfully request a 30-day extension of time to complete

and file their Appellees’ brief.    Appellees have not received any previous

extensions on their brief.

      3.     Grounds for the extension:

      Susan Kidwell, as lead appellate counsel, has primary responsibility for

preparing Appellees’ brief. Ms. Kidwell has a number of commitments during the

briefing period that have impeded Appellees’ ability to prepare their brief by the

current deadline. These commitments include:

      December 18, 2015: Cause No. D-1-GN-14-004462; Freestone Power

Generation, LLC v. Texas Commission on Environmental Quality; in the 126th

Judicial District Court, Travis County, Texas – Brief in Support of Petition for

Judicial Review due

      December 18, 2015: Cause No. D-1-GN-14-004463; Freeport Energy

Center, LLC v. Texas Commission on Environmental Quality; in the 200th Judicial

District Court, Travis County, Texas – Brief in Support of Petition for Judicial

Review due

      December 18, 2015: Cause No. D-1-GN-14-004471; Brazos Valley Energy



                                          1
LLC v. Texas Commission on Environmental Quality; in the 98th Judicial District

Court, Travis County, Texas – Brief in Support of Petition for Judicial Review

due

      December 18, 2015 – January 1, 2016: out of town for family vacation to

Australia.

      4.     This is the first extension request.

      5.     Counsel for the other parties to this appeal have indicated that they are

unopposed to this Motion.

                                       PRAYER

      WHEREFORE, Appellees CitiMortgage, Inc., individually and as successor

by merger to Source One Mortgage Services Corporation, and Mortgage Electronic

Registration Systems, Inc. pray that this Motion be granted and that the time for

filing their Appellees’ Brief be extended by 30 days to February 3, 2016.

Appellees also pray for such other and further relief to which they may be entitled

at law or in equity.




                                           2
      Respectfully submitted,

      LOCKE LORD LLP

By:
      B. David L. Foster
       State Bar No. 24031555
       dfoster@lockelord.com
      Susan A. Kidwell
       State Bar No. 24032626
       skidwell@lockelord.com
      Daniel Durell
       State Bar No. 24078450
       daniel.durell@lockelord.com
      600 Congress Avenue, Suite 2200
      Austin, Texas 78701
      512-305-4700 (Telephone)
      512-305-4800 (Facsimile)

      Robert T. Mowrey
       State Bar No. 14607500
       rmowrey@lockelord.com
      LOCKE LORD LLP
      2200 Ross Avenue, Suite 2200
      Dallas, Texas 75201
      214-740-8000 (Telephone)
      214-740-8800 (Facsimile)

      COUNSEL FOR CITIMORTGAGE, INC.,
      INDIVIDUALLY AND AS SUCCESSOR BY
      MERGER TO SOURCE ONE MORTGAGE
      SERVICES CORPORATION, AND
      MORTGAGE ELECTRONIC REGISTRATION
      SYSTEMS, INC.




      3
                        CERTIFICATE OF CONFERENCE

      On December 4, 2015, I contacted Stephen Casey, counsel for Appellants,
Mark Hopkins, counsel for Appellees (BDFT&E), and David Pfeuffer, counsel for
Appellees (Fergusons), by email. All counsel indicated by return email that they
do not oppose this request for a 30-day extension.


                                                   Susan A. Kidwell




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 8, 2015, a true and correct copy of the
foregoing was served via EFileTx.gov upon the following:


Stephen Casey                              Mark Hopkins
stephen@caseylawoffice.us                  mark@hopkinslawtexas.com
CASEY LAW OFFICE, P.C.                     HOPKINS LAW
595 Round Rock West Drive                  12117 Bee Caves Road
Suite 102                                  Suite 260
Round Rock, Texas 78681                    Austin, Texas 78738
Counsel for Appellants                     Counsel for Appellees (BDFT&E)

David Pfeuffer
dpfeuffer@nblawyers.net
BRAZLE & PFEUFFER, L.L.P.
170 E. San Antonio Street
New Braunfels, TX 78130
Counsel for Appellees (Fergusons)


                                                   Susan A. Kidwell




                                       4